Citation Nr: 0519646	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  94-38 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1977 to 
September 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In an April 2002 statement, the veteran appeared to raise 
additional claims.  The Board refers this matter to the RO 
for appropriate action.  In September 2000 and June 2003, the 
Board remanded this issue for further development.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran has a psychiatric disorder that is related to her 
service-connected diabetes.


CONCLUSION OF LAW

The veteran has a psychiatric disorder which is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).  The Board also notes that 
38 C.F.R. § 3.304(f) was amended again with regards to the 
personal assault PTSD claims.  However, the amendment did not 
change the pertinent part of the regulation as in effect from 
March 1997 dealing with the criteria for a PTSD diagnosis.  
See 67 Fed. Reg. 10330 (Mar. 7, 2002).

The veteran claimed that she has PTSD due to the sexual 
harassment she was subjected to in service.  The veteran's 
medical evidence does not indicate that she has a diagnosis 
of PTSD.  The veteran's July 1997 VA PTSD examination found 
that the veteran did not meet the criteria for a PTSD 
diagnosis.  The examiner indicated that there was no clear 
traumatic event.  Thus without a PTSD diagnosis, the veteran 
does not meet the criteria for service connection for PTSD 
under 38 C.F.R. § 3.304(f).  Nevertheless, the Board finds 
that the veteran's psychiatric disorder appears to be 
secondary due to her service-connected diabetes.  

VA progress notes dated in December 1997 showed the veteran 
was depressed due to termination of her job, but was stable.  
A December 1997 note from a VA medical professional stated 
that the veteran was an insulin dependent diabetic and had 
been under significant stress at her current job, which had a 
direct effect on her diabetes.  The veteran has been granted 
service connection in effect for diabetes mellitus.  In April 
2002, a private medical doctor, Dr. J. A. Flores, opined that 
the veteran's psychiatric disorder is due to her diabetes 
mellitus.  The doctor further stated that that the veteran 
has a diagnosis of neuropathy (for which service connection 
has also been granted) and experienced pins and needle 
sensation over her lower extremities.  The veteran's serum 
glucose was difficult to control which lead to brief periods 
of hypoglycemia and weight loss.  The doctor concluded that 
this affected her mental health and moreover, she experienced 
periods of depression.  

In light of the above evidence, this case was remanded by the 
Board for further development in June 2003.  The Board asked 
that the veteran be scheduled for a VA examination to 
determine whether any current psychiatric disorder is due to 
the veteran's diabetes or any other service-connected 
disability, or if any pre-existing psychiatric disorder was 
aggravated by one or more service-connected disabilities.  
The claims folder indicates that the veteran failed to report 
for the VA examination.  Thus, the Board must decide the case 
based on the available evidence.  

The Board notes that another medical opinion would have been 
helpful in determining the veteran's claim.  The Board also 
has given consideration to the veteran's reluctance to attend 
VA examinations due to an alleged unpleasant past experience, 
as evidenced by a May 1999 Report of Contact.  However, the 
fact that the veteran's employment situation could have 
contributed to her depression, does not preclude the 
veteran's chronic acquired psychiatric disorder from being 
proximately due to or the result of her service-connected 
diabetes.  Furthermore, the evidence of record showed that a 
November 1992 VA medical record revealed the veteran had a 
diagnosis of adjustment disorder, and the July 1997 VA PTSD 
examination provided the veteran with a diagnosis of panic 
disorder with agoraphobia.  In an April 2002 letter, Dr. J. 
A. Flores, opined that the veteran's psychiatric disorder is 
due to her diabetes mellitus.  The veteran currently is rated 
as 100 percent disabled for her service-connected diabetes 
mellitus.  Hence, the evidence has demonstrated that the 
veteran's chronic acquired psychiatric disorder, is 
proximately due to or the result of her service-connected 
diabetes.  Therefore, in giving the veteran the benefit of 
the doubt, the Board finds that the evidence is in relative 
equipoise with regard to the claim.  Therefore, service 
connection is warranted for a chronic acquired psychiatric 
disorder.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, with regard to the benefit being 
granted by the Board in this decision, the Board need not 
consider the question of VCAA compliance since there is no 
detriment to the veteran in light of the favorable 
disposition.  


ORDER

The appeal is granted.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


